OFFICE   OF THE   ATTORNEY      GENERAL    OF
                            AUSTIN




Eonorablr w. a. lfa~lal~
Dirtriot Attorney
Oonror , Toar




                                               er o o ta   lW


                                               its dlstrlot dur-
                                              a8OQ and, through
                                          aron undrr the raprr-
                                             id rohool dirtrlot
                                             tlonal taollitlrr
                                             a publio an6 perhaps
                                        m.iBrlis8 ior ths us. of
honorable 1. 0. L'OClSio,OagO t


           IO Will not be SO OOIIOS~Od herOin With "tMLti8
warts* and other like a ndlnslagous pla7ground faOilItI~8,
mnorall7 loorpted as a part of tho wph7sloal* lduoatloa
of 8ohool lhlldrea and thero oaa be no quertloa      as to the
t~StOO8'   anthorltf    in SO prod&it@ iOr #a&a, the lx~adi-
tUX6  for whloh 18 luthorlzsd t0 k Mdo      i'ma proper avail-
lb i0 rMd8 Of th 8   di#triOt.   ThiS brIn.%sus to t&At part   OS
7m.r roqusrt with rhloh (IO aro most oonoorrd,     to-wit,
*B~IEUL~ pOO18" ld “OOmmLUit7       hOUSe*.
           we hsv8 carerull7 SfUdiOd    the ease 0r rado1e7
VS. ~lU#te~# Or COntOe ~IldepMdOIlt Sohool DIrtrIOt, 120 S.
X. (2) 929, whioh oaso arose in 7our district, and numerous
other luthoritIe8 Inrolring the 4xyndIturr of lrallablr
Sohool fund@, inolading those 8uhmitt,d     In 7our brief, and
YO are unable to find an7 expressed authority ior the em:-
Pndlture or ataIlabls'8ohool funds ror the emotion or
SWimPlIK@ pOO18 Of '005?dlflit7
                             hOUsO8.

           Artlole 2027, Vcrnon~a Civil Statutes provider,
in part:
           *Th8 pub110 irea #Oh001 &ndS     #ha11 not b0
      .Z& Wlded
            lXOept for the fO1lOUing pUQO#eS:
           *. . .

            .L. UOti #Oh001 rMa8 irOlpdl#trIOt taX[dS,
      tultlon rOO8 or pupils aot entitled to rres tub
      tlon and other looal souroes ma7 be ased ror the
      purpo8e8 enamratod     tar Stats sad ooont7 iPnd8
      and r0r purohaslng app1lum48 and 8uppll~s, ror
      the paymant   or lneurum    premiums, janitor8 an4
      Other lmp107.08, ior bUying Beboo Site@, buylag,
      building and repalrlng and renting @Oh001 hmses,
      and ror other p~rp0808    neOeSSar7 in the oonduot
      oi the publlo 86hOOl8 to be determined br the
      Board or ~StOBS,     the aooouats and rooehrr8 ror
      oouaty districts to be approved by the ooUnt7
      ruporlntendmt; prorldod, that when the Stat0
      available school fund in an7 oIt7 or dlstrlot Is
      rurrloient to maintain th8 8ohool8 thereor in an7
      par   ror at least eight months, and learr a sur-
      p1Q8, suoh surplus ma7 be expended    for the purposes
      rarntlonrdheroin. (AOtS 1.905,p. 263; AOtS 1919,
       p. 189.)"
F   Eonorablo II. C. YoClaln,-pagr S


                In the oaso 0s Aa- v#r IlilOS. lt al.. so0 8.~.
    a tp g 0a s, th 0       COm had th a the   t Sff6Ot    Oftb 8lb OVi-
    StAtUtOm    prOViSiOfi8    18 t0 aUthOri%@    the trUSti    t0 es-
    pm6    the #ah001 fMd8 awired         rmifi looal soura    and th0
    S~rplM from   tb state and ootmtr lrailablo    sohool rUd8,
    r0r aa and all ths purpoae8 lnuuw8tod,      a nd.ror ruoh other
    purp0808 a8 la the ai8ontion 0r the Board 0s Troltre8 x
    be rrasoaabl7 aao8ssar7 In the malntonanoe and operation of
    the SOhO018.
                The OOtUt In approving the Suthorit7 SO T@StOd in
    the   trUSt8~8,
                  by   making the lxp8nditurms in th8 abor9 OitSd
    case out   or lur p latuna
                            a     s, the o o nr tr uo tlo
                                  ror                  o r and
                                                            n ao-
    quIsltlon 0r living   quarter8 for teaahsrt  roundby tho
    trustees to be ressonabl7 neosrsatf.la tha aalntenanaa and
    opntlon     of the 8OhOO~8, held that  tho authorIt *a# im-
    pma     rrom gonaral laws and rurther that the qu8stIon wad
    ~~017 one of po1107, 0sldnInistratlon to be aetmdnea by
    th8 tt98tO88. It will be noted howaver, that Art1010 2797,
    Vernon*8 civil Statutee,    authorize4 bond8 to be ISSUSd for
    tha ia0ntioal pUrpO80 0s building a home ror teachers, thus
    giving a 1eglslatIva reoogcftlsn of tke possible axI8t8no~
    0s ruoh neosssit.7 In certain cosmon or inaapnaent sohool
    dIstrloto.
               Tha general rule la that trusteea 0s lnde~ndeat
    SChOOl al8triat8 po##s@# Ofdy the powers  0XQrOSSly oomm0a
    by law or aeoa8aarIly Laplied rr00 the pouers conferrod. Ar-
    ticle e756, Vernon’s Rarised Qtatutos; Earllngen Independant
    SOhOOi DiStriOt 13. C. 8. PfigOand BZO., (CO&. rpp.) 48 9.x.
    (2a) 9133,rersrAag (ciiil AQp8alS) 23 s.::. (2) 829; R0780
    In&open&eat Sohool Metrlot TS. Ileinharat(cir. ~pp.)    159 8.
    Y. 1010, error raru806.
              ThW MS0 Of ~a68187 ~8. TrUSteeS Of COlvOe adO-
    pm&ant soh001 DIStiiCt, supra, at06 by 70~ la 7our briar,
    poesib   ni8.8 th4 qUO#tiOE           atallable SO-h001fUnd8
                                 Of U8i.iig
    ror ths 8notloa 0s the p~0p30a inprorsments. This oass,
    houeror, on17 aonoerns a partlaular Ox~naitUre out 0s a sur-
    QlUS @XiStbg  in the naInt4nanoe aOh    itma, and ia not an
    authorIt on the.qUestIon subaItt96.
               Whether 'SWirmPingpOO18' Or '003PIMitJ hOU8~8" 0011
     br rr00t0a by the trustees and paid for out 0r arallablo rohool
     fund@, 18 not a question upon which this arpsmfmt   oaa render
Eoaorablo U. C. LoClaIa,         Far0 4


aa op*I+ . Ufiny  mia Ot8 lntor Ini? tho quortloa of ouoh
units being upheld a slaooossar7 in the 00nau0t 0s the pub-
ii8 OOhOOiw, suoh as the looal ~4468 and a4maaa ror their
010 as a nroo88ar7 and aocopta4 part 0s the 8ohool~8 ourrlou-
ium ma raoil1tio8. AS the oontrol or thr Wbllo r-0
8ohoo18 Of 7our di#triet,   and the expenditure or rohool
iWAd  an T48tOd b7 tho UgiShtUT.      in the trUSt408, this
Departaent 18 not la the po8ItIon or SUOh trustees, dth
knowledge of all faots lssrntlal to pass upon tho quortlon
0r whother tho trwtorr    oan oxpeaa the arallablo rohool
rmyt8ror the lreotlon of the above mentlonod reoreatlonal
     .
          four  lttentloa   is X%Sp4Otrtii7     on1146 to the pro-
rl8lon8 of Art1014 28020-1 vernon*s Revised Civil Statute@.
Indrpendeat rohool dIStri~t8, b7 the Q~vlSiOM           0s this ar-
tlole, ara authorlzod    to bdld or purohasr bulldlngs and
yowl8   loo&e& wlthln or without the dlstrlot or oIt7, for
the purpose or oonrtruotlng gymnasia, 8tadIa, or other reore-
atloaal faOilitie8, by the 188uan08 or revenue         bonds in-
oordanco with the prorl8Ion8 thereor. vnder this law, as
lnaotad by tb Fort7-sixth Leglslrture, the tru8toos 0s a
rohool 6iStrlOt are luthorixed to lreot a swimming pool aa
a oomunity houso by the lrsuanoo or bonds, obligatrd to k
paid who117 rrom revenuas obtain06 through the operation 0s
SUOh Swi#imingpOO1 and/Or 00.mUiunit7      house. It appears,    how-
over, rroa an examlnatlon or this StatUt4,        that no bonds
-7 be i8SR4d in looordanoe with the aot after two tsars
rromYaroh 85, loso it8 lrrOotir0 date.           Art1010 le8Ot0,
supra, Seotlon l-7 Loluslte,       oontemp1ate8 a r8a80nab10 oharge
and ruoh taoi1itla8 ma7 .bs op8n to the pub110 at a11 time
lxoopt when lt8~o~ratlons ma7 00nrii0t          with their ill4 r0r
 sOhO  pUQO808, ilth     thr trUSt4.0    Of tho 6iStTiOt   having
8Up4~1810n    and oontrol       0s aam*
             YOU   are    thenfore   r48p4Otfti17 8d7l8ed that   it   18
the opinion oi this lmpartment, that      tho truSte.8 Of the Con-
roe Independent 5ohool Dietriot are 8xpr08817 authorized to
.roOt a llIif~UUl~ pool,   OODRMit7  hOU84,  tM5iS OOWt,       ltO.,
for the reoreatlonal     US0 or tho pup118 within it8 di8triOt
during the sohool season and; through the summer season under
tho SU~~iSiOn            in& OOntrO1 Of the SOho   trUSt448,   Ova    8uOh
Eonorablo w. C. UoClaIn, Fag* 5


reoreatlonal faollitIe8 to the u;e of t&J plbllo for whlah
a naronablo fee 18 to be ohargrd, under rna by virtue  0r
krtlelo 20024-1 vornon~s 8Wi846  Cltll statctter.

                                     Tours   rar7 truly




                                                   A8YI8tant




              APPROVEDJUN
                        8,    1940


              AT+ORNNGEMZRAL
                           OF TEXAS